Citation Nr: 0922779	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-21 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.

The Board notes that the Veteran was scheduled for a 
videoconference hearing in May 2007.  The record reflects 
that he was properly notified for the hearing but he failed 
to appear without explanation. On May 2, 2007, the Veteran 
was notified that his case was being certified to the Board; 
an enclosure advised that he had 90 days after certification 
to request a hearing. Thereafter, the Veteran submitted a 
statement dated August 30, 2007 which indicates that he 
failed to appear for the hearing due to family illness.  He 
stated that he still desired a videoconference hearing before 
a Veterans Law Judge.  However, this request was not made in 
a timely manner; therefore, the Board will proceed with the 
appeal without the hearing.  38 C.F.R. §§ 20.704, 20.1304.


FINDINGS OF FACT

1.  The Veteran was not engaged in combat.

2.  There is no credible evidence that the Veteran's claimed 
in-service stressor occurred.

3.  The Veteran does not have PTSD caused by an event that 
occurred in service.

4.  The Veteran does not have bilateral hearing loss 
disability for VA purposes.

5.  The competent, credible evidence of record does not 
support a diagnosis of tinnitus.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  .

In this case, in letters dated in June 2005, August 2005 and 
October 2005, all of which were issued prior to the decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post-service medical 
records.  Although the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits and a 
request was made for the records associated with the 
decision, SSA was unable to locate the requested records.  
The RO sent the Veteran a letter in December 2006 which 
explained that the records were unavailable and which 
requested that he submit any SSA records he has in his 
possession.  He did not respond to the December 2006 letter.

The Board notes that the Veteran has not been afforded a VA 
examination in conjunction with any of his service connection 
claims.  In this regard, VA examination or opinion is 
necessary if the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the veteran's service or 
other service-connected disability, and (d) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to PTSD, 
bilateral hearing loss disability for VA purposes, or 
tinnitus, and there is absolutely no post-service medical 
evidence which suggests that the currently diagnosed PTSD is 
in any way related to the Veteran's military service, nor is 
there any post-service medical evidence of a diagnosis of 
bilateral hearing loss disability for VA purposes or 
tinnitus.  Therefore, no VA examination is warranted.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the Veteran.  As such, there is no indication that there is 
any prejudice to the Veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the claims for entitlement to service connection, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection Legal Authority

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Veterans 
Court generally requires a veteran to show (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Court has consistently held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The Veteran contends that he is entitled to service 
connection for PTSD because it is due to an in-service 
stressor involving his Drill Sergeant.  Specifically, the 
Veteran stated that his Drill Sergeant would make him run 
around in full gear for miles and miles, with his arms up.  
Then, he would have to do push ups.  He stated that he ran so 
much that he passed out a couple of times.  

As a preliminary matter, the Board finds that based on the 
Veteran's service records, the Veteran did not engage in 
combat.  Indeed, he does not contend that he engaged in 
combat or that his PTSD is due to combat.

A review of the Veteran's service records reveals that at 
enlistment, psychiatric evaluation was normal.  Furthermore, 
the service treatment records are negative for PTSD and the 
separation exam report notes normal psychiatric evaluation.  
The post-service medical evidence documents a diagnosis of 
PTSD related to childhood abuse.  Importantly, nothing in the 
record indicates that the Veteran's PTSD is related to any 
incident in service, nor does it reflect any complaints of an 
in-service stressor.  With regard to the Veteran's alleged 
in-service stressor, the Board is of the opinion that the 
Veteran's alleged stressor is not one which can be verified.  
No corroboration of the claimed in-service stressor has been 
presented as well.

In sum, the file does not contain evidence of a verified in-
service incident.  Further, there is no probative medical 
evidence in the claims file linking the Veteran's PTSD with 
military service. Rather, the stressor supporting the 
diagnosis of PTSD by a private physician is wholly unrelated 
to the Veteran's period of military service. As discussed 
above, obtaining a PTSD diagnosis is only part of the 
analysis.  Without a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred, which are both lacking in this instance, 
service connection for PTSD is not warranted.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Bilateral Hearing Loss and Tinnitus

Where a veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  Impaired hearing will be considered to be a 
"disability" when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385. 

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  The Court has 
held that 38 C.F.R. § 3.385 did not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court 
has also held that the regulation did not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
"disability" must show, as is required in a claim for 
service connection for any disability, that a current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303 and 
3.304; Hensley, 5 Vet. App. at 159-60.




At enlistment, the Veteran denied having hearing loss or ear 
trouble.  The enlistment exam report notes that pure tone air 
conduction thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Right 
Ear
5
0
0
0
0
Left 
Ear
5
0
0
5
5

The Veteran's service treatment records show no complaints or 
findings with respect to his hearing.  There are also no 
complaints regarding tinnitus.  At separation, the Veteran 
denied having hearing loss or ear trouble.  The separation 
exam report also does not note any complaints or findings 
with respect to tinnitus.  The separation exam report notes 
that pure tone air conduction thresholds, in decibels, were 
as follows:


500
1000
2000
3000
4000
Right 
Ear
20
15
0
-
0
Left 
Ear
20
15
0
-
0

Such findings reflect some hearing loss or hearing 
impairment, but do not constitute hearing loss 
"disability."  See 38 C.F.R. § 3.385; see also Hensley, 
5 Vet. App. at 157 (threshold for normal hearing is from zero 
to 20 decibels).  

The post-service medical evidence contains absolutely no 
complaints of hearing loss or tinnitus, and nothing contained 
in the post-service medical evidence reflects a diagnosis of 
tinnitus or hearing loss of any kind.  Notably, a December 
2004 private medical record notes that there was no evidence 
of hearing deficit.  

In sum, the evidence of record does not show that at any time 
the Veteran's impaired hearing met the threshold requirements 
of 40 decibels in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz, or at lest 26 decibels in any three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or that 
speech recognition scores using the Maryland CNC Test were 
less than 94 percent.  
38 C.F.R. § 3.385. 

Without evidence of tinnitus or hearing loss disability, as 
defined by 38 C.F.R. § 3.385 for VA disability compensation 
purposes, there is no basis on which to grant service 
connection for hearing loss or tinnitus.  For these reasons, 
the Board finds that a preponderance of the evidence is 
against the Veteran's claims for service connection for 
hearing loss and tinnitus, and the claims must be denied.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.





______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


